CaSe: 3218-CV-OOJ_81-l\/lPl\/l-RP DOC #Z 22 Filed: 10/09/18 l Of 10 PagelD #Z 365

REcE\\lF-D
Oct 09 'lelB IN TH uNiTED sTATEs DisTRicT couRT
nsiAiEs\)\siR\cicouRi FOR THE NORTHERN DlSTR|CT OF M|SS|SS|PP|
N§§ll§m\sw\€i OFM‘SS‘SS‘P‘°` l oxFORD DlvlsloN
NATASHA BOVLAND
Plaintiff
CASE NO.: 3:18~cv-00181~MPM-RP
v.

FlRST FRANKL|N, A DlVlSlON OF
NATIONAL ClTY BANK OF |ND|ANA,
DEUTSCHE BANK NAT|ONAL TRUST
COMPANY, BANK Of AMER|CA, SELECT
PORTFOL|O SERV|C|NGS, |NC. AND
RUBlN LUBLIN LLC.

Defendants

PLAlNTlFF’S MOT|ON FOR LEAVE TO FlLE 2"‘D AMENDED COMPLA|NT

 

Plaintiff NATASHA BOYLAND pro se, respectfully moves the court, pursuant to Rule 15(a) and
19(a)' of the Federal Rules of Civil Procedure, for leave to file an Z"d Amended Complaint and
adding a party, a copy of which is attached.

l. The Plaintiff named FlRST FRANKL|N, A DlVlSlON OF NATlONAL ClTY BANK OF |ND|ANA,
DEUTSCHE BANK NATlONAL TRUST COMPANY, BANK OF AMER|CA, SELECT PROTFOL|O
SERV|C|NG, |NC. AND RUBlN LUBL|N LLC in the Amended Complaint.

2. Since the filing of the Amended Complaint the Plaintiff has determined that F|RST FRANKLlN
CORPORAT|ON was left off as a defendant by error.

3. The Plaintiff also seeks to amend Amended Compliant that was filed on September 4, 2018,
prior to servicing, to clarify claims and provide laws and/or civil rulings to back claims.

4. Defendants RUBlN LUBL|N LLC, BANK OF AMER|CA, SELECT PORTFOL|O SERV|C|NG, |NC. AND
DEUTSCHE BANK NATlONAL TRUST COMPANY has filed a |\/lotion to Dismiss Amended
Complaint.

s

5. When presenting a complaint, ”a complaint...must contain either direct or inferential
allegations respecting all the material elements necessary to sustain recovery under some
viable legal theory." Bell Atlantic Corp. v. Twomb|y, 550 U.S. 562.

x CaSe: 3218-CV-OOJ_81-l\/lPl\/l-RP DOC #Z 22 Filed: 10/09/182 Of 10 PagelD #Z 366

6. Presenting a motion to dismiss merely ”tests the legal sufficiency of the complaint" thereby
not an avenue for making factual findings. Kost v. Kozakiewicz, 1 F.3d 176, 183 (3rd Cir. 1993).

7. ”When ruling on a motion to dismiss for failure to state a cause of action, the trial court must
accept the material allegations as true and is bound to a consideration of the allegations found
within the four corners of the complaint.” I\/lurphy v. Bay Colony Property Owners Ass'n, 12 So
3d 924,926.

8. the finding of the court must be ”enough factual matter (taken as true) to suggest" that
”discovery will reveal evidence" of the elements of the claim. Bell Atlantic Corp. v. Twomb|y,
550 U.S. 558,556; Dura Pharms., lnc. v. Broudo, 554 U.S. 336, 347 (2005).

The court should grant leave freely to amend of complaint, ”shall be freely given when justice
so requires." Federal Ru|es of Civil Procedure 15(e). Forman v. Davis, 371 U.S. 178, 182 (1962).

October 4, 2018

Respectfully Submitted,

%£W:@jz%wl

NATASHA BOYLAND
4414 WRENWOOD DRlVE
HORN LAKE, lVlS 38637

CaSe: 3218-CV-00181-l\/|Pl\/|-RP DOC #Z 22 Filed: 10/09/18 3 Of 10 PagelD #Z 367

lN TH UN|TED STATES DlSTR|CT COURT
FOR THE NORTHERN DlSTR|CT OF MlSS|SSlPPl
OXFORD DlVlSlON

NATASHA BOYLAND
Plaintiff
CASE NO.: 3:18-cv-00181-MPM-RP

FlRST FRANKL|N, A D|VlSlON OF
NAT|ONAL ClT¥ BANK OF |ND|ANA,
FlRST FRANKLlN CORPORAT|ON,
DEUTSCHE BANK NATIONAL TRUST
COMPAN¥, BANK OF AMER|CA, SELECT
PORTFOL|O SERV|C|NGS, |NC. AND
RUBlN LUBL|N LLC.

Defendants

2"d Amended Complaint

PARTlES .lURlSDlCTlON AND VENUE

 

1. Plaintlff, NATASHA BOYLAND pro se, Of 4414 WRENWOOD DRlVE, HORN LAKE, MS 38637 OF
DESOTO COUNTY.

2. Defendant Number 1, FlRST FRANKLlN A DlVlSlON OF NAT|ONAL ClTY BANK OF |ND|ANA, a
for profit Corporation incorporated under the laws of the State of CAL|FORN|A and has its
principal place of business located at 2150 NORTH FlRST STREET SUlTE 600, SAN JOSE, CA of
SANTA CLARA COUNTY.

3. Defendant Number 2, FlRST FRANKLlN CORPORAT|ON, a for profit Corporation incorporated
under the laws of the State of CAL|FORN|A and has its principal place of business located at
2150 NORTH FlRST STREET SUTIE 600, SAN JOSE, CA of SANTA CLARA COUNTY.

4. Defendant Number 3, DEUTSCHE BANK NAT|ONAL TRUST COMPANY AS TRUST
ADM|N|STRAT|ON FRlST FRANKLlN 2005-FFH3, a for profit Corporation incorporated under the
laws of the State of CAL|FORN|A and has its principal place of business located at 1761 EAST
SA|NT ANDREW PLACE, SANTA ANA, CA of ORANGE COUNTY.

5. Defendant Number 4, BANK OF AMER|CA, a for profit Corporation incorporated under the
laws of the State of DELAWARE and has its principal place of business located at 100 N. TRYON
STREET, CHARLOTTE, NC of MECKLENBURV COUNTY.

CaSe: 3218-CV-00181-l\/|Pl\/|-RP DOC #Z 22 Filed: 10/09/18 4 Of 10 PagelD #Z 368

6. Defendant Number 5, SELECT PROTFOLlO SERV|C|NG, |NC, a for profit Corporation
incorporated under the laws of the State of UTAH, and has its principal place of business
located at 3217 SOUTH DECKER LAKE DRlVE, SALT LAKE ClTY, UT of SALT LAKE COUNTY.

7. Defendant Number 6, RUBlN LUBL|N LLC, a for profit Corporation is incorporated under the
laws of the State of GEORG|A and has its principal place of business in the State of GEORG|A but
also operated at 428 NORTH LAl\/lAR AVENUE SUlTE 107, OXFORD, lVlS, of lAFAYETl'E COUNTY.

8. The events giving rise to this action took place in DESOTO COUNTY, MlSS|SSlPPl.
9. Thejurisdiction is proper under 18 U.S.C. A. § 1331.

10. The amount in controversy is within the jurisdiction of this court because Plaintiff claims

damages in excess of $1,527,053.43 USD (One Million Five Hundred Twenty-Seven Thousand
Fifty-Three and Forty-two cents USD) not to include interest, cost of court, statutory and/or

punitive damages, and penalties.

11. Venue in the Noithern District of l\/lississippi is proper under 28 U.S.C.A. § 1391 (b)(c)(g).

GENERAL ALLEGAT|ONS

1. On or about July 18, 2005, the plaintiff closed on and purchased her home, along with her
deceased husband Timothy Thornton, which she believed to be a loan of money from
Defendant FlRST FRANKLlN A D|V. OF NAT. ClTY BANK OF lN in the amount $134,995.00 (One
Hundred Thirty-Four Thousand Nine Hundred Ninety-Five Dollars) to purchase the property
located at 4414 WRENWOOD DRlVE HORN LAKE, DESOTO COUNTY, l\/lS, 38637.

2. The Plaintiff was given unsigned blank real-estate documents during the time of closing
which was the first sign of deceptive intent, Plaintiff’s EXH|BlT (Exhibit B).

3. On or about August 31, 2005 an assignment to Defendant, FlRST FRANKLlN CORPORAT|ON
was recorded'with Chancery Clerk of DeSoto County Mississippi in Book 2,313 on page 489,
Plaintiff’s EXH|BlT (Exhibit C).

4. On or about August 1, 2005 a Pooling and Service agreement was entered between FlRST
FRANKLlN and Defendant, DEUTSCHE BANK NATlONAL TRUST COMPANY that was closed on or
about October 6, 2005 according to publicly available Security Exchange Commission (SEC)
records, Plaintiff’s EXH|BlT (Exhibit K).

5. On or about August 18, 2014 am assignment to Defendant, DEUTSCHE BANK NAT|ONAL
TRUST COMPANY, presented by BANK OF AMER|CA, was recorded with Chancery Clerk of
DeSoto County Mississippi in Book 3,862 page 179, Plaintiff’s EXH|BlT (Exhibit D).

CaSe: 3218-CV-00181-l\/|Pl\/|-RP DOC #Z 22 Filed: 10/09/18 5 Of 10 PagelD #Z 369

6. On or about June 22, 2018 an assignment to Defendant, RUBlN LUBL|N, LLC as Successor
Trustee was recorded with Chancery Clerk of DeSoto County Mississippi in Book 4,562 page
320, Plaintiff’s EXH|BlT (Exhibit E).

7. On or about June 2012 the plaintiff received a letter stating that Defendant, BANK OF
AMER|CA would be handling the loan due to a class action lawsuit filed against FlRST FRANKLlN
A DlV. OF NAT. ClTY UANK OF lN and payments to alleged loan should be paid to them.

8. From about 2012 to 2013 the Plaintiff made mortgage payments to Defendant BANK OF
AMER|CA.

9. On or about December 2013 the plaintiff received a letter stating that Defendant, SELECT
PORTFOL|O SERV|C|NGS, |NC. would be servicing alleged loan and t'nat payments should be
made to them starting January 2014.

10. ln January of 2014 the Plaintiff made her initial mortgage payment to Defendant SELECT
PORTOFOLlO SERV|C|NG, |NC.

11. Throughout the real-estate documents received by the Plaintiff at the time of closing on the
subject property, and specifically the Adjustable Rate Note, the mortgage, Plaintiff’s EXH|BlT
(Exhibit B), Defendant FlRST FRANKLlN A DlV. OF NAT. ClTY BANK OF lN claim to have given a
loan of money to the Plaintiff.

12. Defendant FlRST FRANKLlN A DlV. OF NAT. ClTY BANK OF lN claims to have extended credit
to the Plaintiff on the Truth in Lending Disclosure Statement, Plaintiff’s EXH|BlT (Exhibit 0).

13. At the time of closing the plaintiff was misled into granting Defendant, FlRST FRANKLlN A
DlV. OF NAT. ClTY BANK OF lN a mortgage on subject property, because FlRST FRANKLlN A DlV.
OF NAT. ClTY BANK OF |N has no legal right to an enforceable mortgage,

14. |n September of 2017 the Plaintiff discontinued any further payments to Defendant SELECT
PORTFOL|O SERV|C|NG, |NC. after discovering the fraud that was committed by Defendant
FlRST FRANKLlN A DlV. OF NAT. ClTY BANK OF lN.

F_RAD

1. Defendant FlRST FRANKLlN A DlV. OF NAT. ClTY BANK OF lN grossly misrepresented the part
they played in the alleged loan transaction. “a lawful consideration must exist and be tendered
to support the note." Anheuser Busch Brewing Co. v. Emma Nlason, 44 Minn. 318. 46 NW 558.

2. Defendant FlRST FRANKLlN A DlV. OF NAT. ClTY BANK OF lN never extended credit to Plaintiff
to purchase the subject property, "Neither, as included in its powers not incidental to them, is it
a part of a bank's business to lend its credit. lf a bank could lend its credit as well as its money,
it might, if it received compensation and was careful to put its name only to solid paper, make a
great deal more than any lawful interest on its money would amount to. lf not careful, the

CaSe: 3218-CV-00181-l\/|Pl\/|-RP DOC #Z 22 Filed: 10/09/18 6 Of 10 PagelD #Z 370

power would be the mother of panics, . . . lndeed, lending credit is the exact opposite of
lending money, which is the real business of a bank, for while the latter creates a liability in
favor of the bank, the former gives rise to a liability of the bank to another." American Express
Co. v. Citizens State Bank, 194 NW 429.

3. Defendants FlRST FRANKLlN A D|V. OF NAT. ClTY BANK OF lN and FlRST FRANKLlN
CORPORAT|ON do not have the legal capacity to loan credit according to Article I 10 of the
Constitution of the United States of America, and the cases Farmers' & Miners' Bank v.
Bluefield Nat Bank, 271 U.S. 669, 46 S Ct. 483, 70 L. Ed. 1142 (1926), and Bowen v. Needles Nat.
Bank, 94 F. 925 (C.C.A. 9th Cir. 1899).

4. Defendant FlRST FRANKLlN A DlV. OF NAT. ClTY BANK OF |N never gave the Plaintiff a loan of
money from their own capital to purchase the subject property.

5. Defendants FlRST FRANKLlN A DlV. OF NAT. ClTY BANK OF lN and FlRST FRANKLlN
CORPORAT|ON do not have the legal capacity to loan the Plaintiff money from their own capital
according to the National Back Act under Chapter 106 Section 35, (codified at 12 U.S.C. § 83).

6. Defendant FlRST FRANKLlN A DlV. OF NAT. ClTY BANK OF |N never took a risk in the alleged
loan transaction that would entitle them to be repaid money with interest. "A promise to pay
cannot, by argument, however ingenious, be made the equivalent of actual payment ..."
Christensen v. Beebel 91 P 133, 32 Utah 406.

7. There is no possible way that Defendants FlRST FRANKLlN A DlV. OF NAT. ClTY BANK OF |N
and FlRST FRANKLlN CORPORAT|ON could have loaned the Plaintiff money because according
to the National Back Act under Chapter 107 Section 37 states: no association shall, either
directly or indirectly, pledge or hypothecate any of its notes of circulation, for the purpose of
procuring money to be paid in on its capital stock, or to be used in its banking operations, or
otherwise, nor shall any association use its circulation notes, or any part thereof, in any manner
or form, to create or increase its capital stock."

8. The Defendants FlRST FRANKLlN A DlV. OF NAT. ClTY BANK OF lN and FlRST FRANKLlN
CORPORAT|ON could not have given the Plaintiff a loan of money because it is a Federal Crime
according to 18 U.S.C. § 334 ”shall be fined under this title or imprisoned not more than five
years, or both."

9. The Plaintiff’s Adjustable Rate Note that was signed at the time of closing is a negotiable
instrument that has monetary value the same as a check or a draft according to the Uniform
Commercial Code (UCC) Article 3-104(a), (b), (e) and (f).

10. The Plaintiff’$ Adjustable Rate Note, Defendants SELECT PORTFOLlO SERV|C|NG, lNC AND
DEUTSCHE BANK NAT|ONAL TRUST COMPANY EXH|BlT 1 page 4 is Stamped and indorsed by
FlRST FRANKLlN A DlV. OF NAT. ClTY BANK OF lN and is Clearly identified as an Order to Pay.
Furthermore, it is also indorsed in blank by FlRST FRANKLlN CORPORAT|ON as an Order to Pay.

CaSe: 3218-CV-00181-l\/|Pl\/|-RP DOC #Z 22 Filed: 10/09/18 7 Of 10 PagelD #Z 371

11. Defendants FlRST FRANKLlN A DlV. OF NAT. ClTY BANK OF lN swindled the Plaintiff out of
her promissory note and used the proceeds to purchase the subject property.

12. Defendant FlRST FRANKLlN A DlV. OF NAT. ClTY BANK OF lN breached their fiduciary duty by
using the ”instrument" or the Plaintiff’s promissory note for their own benefit and is therefore
liable under UCC 3-307(b)(1) and (2).

13. Defendants FlRST FRANKLlN CORPORAT|ON, DEUTSCHE BANK NAT|ONAL TRUST COMPANY,
BANK OF AMER|CA, SELECT PORTFOL|O SERV|C|NG, |NC. AND RUBlN LUBL|N LLC is a party to the
fraud as a consequer ce of their purchase and/or participation in unlawfully attempting to
enforce the Plaintiff’s alleged loan.

REL|EF RE UESTED

Wherefore, Plaintiff respectfully request that this Honorable Court enforce the civil remedy
applicable in this case, according to UCC 3-305 and 3-306, the Plaintiff ”has a right to recover
the instrument (the original promissory note) or its proceeds" Order: actual damages be
granted to the Plaintiff in the amount of $134,995.00 USD (One Hundred Thirty-Four Thousand
Nine >Hundred Ninety- five USD) which is the amount of the ”proceeds" or original note that the
Plaintiff was defrauded out. After a complete review of the accurate amounts paid to BANK OF
AMER|CA and SELECT PORTFOL|O SERV|C|NG, lNC. Plaintiff ask those amounts to be granted to
the Plaintiff, in accordance with Recovery of Money Paid Under Mistake of Fact (1887). Plaintiff
also request punitive damages as a penalty to deter any future fraudulent actions on the part of
the Defendants in the amount that the court or finder of facts deems fair, adequate and just
along with reasonable litigation expenses; convey all interest in the subject property located at
4414 WRENWOOD DRlVE, HORN LAKE, DESOTO COUNTY, MlSS|SSlPPl 38637 back to Plaintiff
and release any and all mortgage liens on the subject property, ”because it would be unjust to
allow one who made false representations, even innocently, to retain the fruits of a bargain
induced by such representation" Whipp v. lverson, 43 Wis. 2d 166, 168 N. W. 2d 201 (1969),'
that Defendants, within 21 days of the final judgement of this court, give corrected information
to the credit bureaus. Lastly, Plaintiff requests that Defendants FlRST FRANKLlN A DlV. OF NAT.
ClTY BANK OF lN , FlRST FRANKLlN CORPORAT|ON, DEUTSCHE BANK NAT|ONAL TRUST
COMPANY , BANK OF AMER|CA, SELECT PORTFOL|O SERV|C|NG, lNC., and RUBlN LUBL|N LLC
give a formal apology in writing for any inconvenience that their actions may have caused my
family as well as myself.

CaSe: 3218-CV-00181-l\/|Pl\/|-RP DOC #Z 22 Filed: 10/09/18 8 Of 10 PagelD #Z 372

Under Penalties of Perjury of the laws of these United States of America, Plaintiff NATASHA
BOYLAND declares that l have personally prepared this complaint, and to the best of my
knowledge it is true, correct and complete and if called upon l will testify to its accuracy. For
this complaint cannot be deemed frivolous if it is signed under Penalties and Perjury.

October 4, 2018
Respectfully submitted,

17 "7
%{@{MEZO§?QQQ
NATASHA" OYLAND
4414 WRENWOOD DRlVE
HORN LAKE, MS 38637
901-406-8502

nmboyland@icloud.com

 

CaSe: 3218-CV-00181-l\/|Pl\/|-RP DOC #Z 22 Filed: 10/09/18 9 Of 10 PagelD #Z 373

FEDER!J`;§’~- 2`RUTH~lN-LEND|NG -;~'.‘lSCLOSURE ST;"JTEMEN`E'

Borrower:

NATASHA THORNTON
4414 WRENWOOD DRlVE
HORN LAKE, MS 38637

Loan Number: 4000414256

Creditor:

FlRST FRANKLlN

A DlVlSlON OF N
2150 NORTH FlR

AT. ClW BANK OF i.N
ST STREET

SAN JOSE. CA 95131

Date; 07/18/2005

 

 

 

 

 

 

 

 

 

 

 

ANNUAL FlNANCE Amount Financed Total of Payments
PERCENTAGE CHARGE
RATE
The cost of The dollar v The amount of The amount you
your credit amount the credit provided will have paid
as a yearly rate. credit will to you or on after your have
cost you. your behalf. made all payments
as scheduled.
10¢5892% $308,275.52 $128,909.48 $437,185.00
Note Rate: 8.3750% Loan Amount: $134,995.00
Your payment schedule will be:
No. of Amount Monthly No. of Amount Mon!hly No. of Amount Monthly
Pmts. of Pmts. Pmts. Begin Pmts. of Pmts. Pmts. Begin Pmts. of Pmts. Pmts. Begln
24 $1,026.06 09/01/2005
335 v $1,227.84 09/01/2007
1 $1,233.16 08/01/2035

 

 

THlS LOAN WlLL CONTAlN A PREPAYMENT PENALTY FOR 24 MONTHS.

VARIABLE RATE: Your loan contains a variable-rate feature.

been provided to you earlier.

INSURANCE: The following insurance is required to obtain credit:

*Property

You may obtain the insurance from anyone that is acceptable to creditor.

Disclosures about th

a variable-rate feature have

SECURETY: You are giving a security interest in the real property being purchased,
Property address: 4414 WRENWOOD DRIVE, HORN LAKE, MS 38637

LATE CHARGE:

PRF`.PAYMENT: "Zf you pay off your loan early,

* You may ‘nave to pay a penalty.

* You will not be entitled to a refund of part cf the finance charge.

vf a payment is more than 15 days late, you will be charged 5.0000% of the payment.

ASSUMPTION: Someone buying your property may assume the remainder cf your loan on the original terms.

THE ANN"AL PERCENTAGE RATE (APR) IS NOT THE SAME AS THE INTEREST RATE

iNOTE RATE) OF THE MCRTGAGE FOR WHICH

YOU APPLIED. THE NOTE RATE DESCRIBES ONLY THE INTEREST. THE APR, WHICH IS USUALLY HIGHER, INCLUDES OTHER
ITEMS SUCH AS DISCOUNT POINTS, FEES, FINANCE CHARGBS AND CERTAIN OTHER CHARGES WHICH ARE REQUIRED TO BE PAID

TO OBTAIN THE LOAN.

See your contract documents for any additional information about nonpayment,

in full before the scheduled date, end prepayment refunds and penalties.

default, any required repayment

 

 

 

07-18-05
NATASHA THor<NToN DATF.
07-18-05
TzMo:rHy THoRNToN DATE

§X V\\O¢_AV`.“ 0 M

 

Uor/Fr/ Y/

1111/ft 1b1 /1/11 N.j€ooow iU§ 11 F
IQQ> §h§ _1>111;00 U@€U 1

CaSe: 3218-CV-00181-l\/|Pl\/|-RP DOC #Z 22 Filed: 10/09/18 10 Of 10 PagelD #Z 374

1111

ummmm

.,//i,11 w i@_ 1015 ath 1,~©€ 1914

M1Nn.iif»\i l \.\)1/ ij UA/t.,w» MF%ZA…U
ii,wwavw….doj 1156 n
€Y:a 115 o 1116 eo

l
m§a§t§@ie

 

1 11111,111'_.1.111111111._11.__111.1111_111_1_1_11111_11111_11_1

